                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 LUIS E. BEVILACQUA; HILDA I.
 PEREZ ROSADO; LANGHE
 CORPORATION d/b/a Restaurante
 Bartolo
 Plaintiffs                               CIVIL 18-1178CCC
 vs
 DORAL BANK; HF MORTGAGE;
 CORREA, COLLAZO, HERRERO,
 JIMENEZ & FORTUÑO LAW FIRM;
 TERESA TRUJILLO ORTIZ, ESQ.;
 A,B,C INSURANCE COMPANIES;
 JOHN DOE; JANE DOE; MORA
 DEVELOPMENT CORPORATION
 Defendants



                         ADMINISTRATIVE ORDER

      This case was removed on March 29, 2018 from the Commonwealth
Court of First Instance, San Juan Part. The Court issued today an Opinion and
Order ruling on the only pending matter, to wit: the Motion to Alter Judgment
filed by defendant Federal Deposit Insurance Corporation as Receiver for Doral
Bank (FDIC-R) (d.e. 12). It determined that the First, Second and Third
Amended Judgments issued by the Court of First Instance of the
Commonwealth of Puerto Rico, San Juan Part, on September 9, 2016,
June 28, 2017 and March 1, 2018, be vacated. It left in effect only the Original
Judgment issued by the Commonwealth Court on July 10, 2014 based on
specific grounds raised by FDIC-R. Given the procedural status of this action,
CIVIL 18-1178CCC                       2

and considering that there are no remaining judicial matters to be resolved, the
same is ORDERED CLOSED for statistical purposes.
      SO ORDERED AND ADJUDGED.
      At San Juan, Puerto Rico, on March 29, 2019.



                                           S/CARMEN CONSUELO CEREZO
                                           United States District Judge
